 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER D. HALLORAN, State Bar No. 184025
     Supervising Deputy Attorney General
 3   CORI R. SARNO, State Bar No. 230559
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6182
 6    Fax: (916) 324-5567
      E-mail: Cori.Sarno@doj.ca.gov
 7   Attorneys for Defendant
     California Department of Corrections and
 8   Rehabilitation
 9
                               IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   JAKE PECCIA,                                           2:18-cv-03049-JAM-AC
15                                           Plaintiff, STIPULATED REQUEST FOR
                                                        PROTECTIVE ORDER
16                  v.
17
     STATE OF CALIFORNIA/DEPARTMENT                         Judge:        The Honorable John A.
18   OF CORRECTIONS AND                                                   Mendez
     REHABILITATION and DOES 1 through                      Trial Date:   September 14, 2020
19   5, inclusive,                                          Action Filed: November 26, 2018
20                                         Defendant.
21

22

23
            WHEREAS, the allegations in Plaintiff JAKE PECCIA’s, (“Plaintiff”) lawsuit involve
24
     personnel issues related to third persons which Defendant DEPARTMENT OF CORRECTIONS
25   AND REHABILITATION, (“Defendant”) contends are confidential and/or contain private
26   personal information of third parties who are not parties to this litigation;
27          WHEREAS Defendant has also sought production by subpoena of Plaintiff’s mental
28
                                                        1
                                                 Stipulated Request for Protective Order (2:18-cv-03049-JAM-AC)
 1   health treatment records, including notes of psychotherapy sessions, that may implicate the
 2   privacy of third persons who are not parties to this litigation;

 3          WHEREAS Defendant is willing to produce some of the documents related to personnel

 4   matters involving other employees in a redacted form, provided that Plaintiff will stipulate to a

 5   protective order maintaining the confidentiality of such records and agrees to various conditions,
     as enumerated below, with respect to the use of the documents in question;
 6
            THEREFORE, THE PARTIES THROUGH THEIR RESPECTIVE COUNSEL HEREBY
 7
     STIPULATE:
 8
            1.         Any documents containing personnel information pertaining to employees other
 9
     than the Plaintiff, which are produced by Defendant, are to remain confidential;
10
            2.         Any documents related to Plaintiff’s mental health treatment records and
11
     psychotherapy notes, which have been subpoenaed by Defendant are also to remain confidential;
12
            3.         That by agreeing certain confidential documents may be produced, Plaintiff and
13
     Defendant do not waive objections as to self-critical analysis, attorney work-product and other
14
     privileges which may apply and do not waive the privacy rights of any third parties;
15
            4.         Confidential documents subject to this stipulation are to be identified by
16
     a statement on each document which reads “CONFIDENTIAL;”
17
            5.         Except where necessary, the Plaintiff and his representatives, and Defendant and
18
     their representatives, will not disclose the confidential documents or information contained in the
19
     documents subject to this stipulation to anyone but hired experts in this case;
20
            6.         The Plaintiff and Defendant agrees not to disclose, either orally or in writing, the
21
     documents or content of the documents to any non-expert witnesses in the case; except in the
22
     context of the deposition of an employee of the California Department of Corrections and
23
     Rehabilitation;
24
            7.         Documents may be used in trial but reasonable efforts to preserve confidentiality
25
     shall be taken;
26
            8.         The Plaintiff and Defendant agree that the documents produced that are subject to
27
     this stipulation are not to be used for any other purpose outside of the instant litigation;
28
                                                         2
                                                   Stipulated Request for Protective Order (2:18-cv-03049-JAM-AC)
 1          9.      Nothing contained in this protective order shall preclude any party from seeking or
 2   obtaining, upon an appropriate showing, additional protection with respect to any document,
 3   information or other discovery material;
 4          10.     This protective order shall remain in effect for the duration of this action unless
 5   terminated by a written stipulation or by Court order. Insofar as they restrict the disclosure,
 6   treatment, or use of the information subject to a protective order, the provisions of this protective
 7   order shall continue to be binding after the termination of this action, unless the Court orders
 8   otherwise;
 9          11.     Within 60 days of the conclusion of the litigation, all documents subject to this
10   stipulation and any copies of these documents will be returned to the counsel for the party who
11   produced the document and written verification provided to counsel for the California
12   Department of Corrections and Rehabilitation that all such documents have been returned;
13          12.     After the termination of this action, the Court shall retain jurisdiction to resolve
14   any dispute concerning the use or disclosure of the documents produced pursuant to this
15   protective order.
16

17   Dated: June 4, 2019                                    Respectfully submitted,
18                                                          XAVIER BECERRA
                                                            Attorney General of California
19                                                          PETER D. HALLORAN
                                                            Supervising Deputy Attorney General
20
                                                            /s/ Cori R. Sarno
21
                                                            CORI R. SARNO
22                                                          Deputy Attorney General
                                                            Attorneys for Defendant
23                                                          California Department of Corrections and
                                                            Rehabilitation
24
                                                            /s/ Sheri L. Leonard
25
                                                            ROBERT P. HENK
26                                                          SHERI L. LEONARD
                                                            Attorneys for Plaintiff
27                                                          Jake Peccia
28
                                                       3
                                                 Stipulated Request for Protective Order (2:18-cv-03049-JAM-AC)
 1

 2   IT IS SO ORDERED
 3
     Dated: June 4, 2019
 4                                    /s/ John A. Mendez____________
                                      The Honorable John A. Mendez
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 4
                           Stipulated Request for Protective Order (2:18-cv-03049-JAM-AC)
